DAVIS, J.,
dissenting.
Drs. Maser and Trimble opined that the therapy was medically necessary for the claimant. Dr. Companioni opined that the therapy was not medically necessary for anyone, including the claimant. These opinions do not constitute a disagreement as to whether the therapy is medically necessary for the claimant, but rather, whether the therapy is a reliable, tested procedure. Thus, the JCC did not abuse her discretion in finding that there was insufficient evidence of a material dispute to necessitate the appointment of an expert medical advisor. Accordingly, I respectfully dissent. I would affirm the JCC’s order in its entirety.